Name: Commission Regulation (EEC) No 431/84 of 21 February 1984 suspending the application of Regulation (EEC) No 1932/81 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  processed agricultural produce
 Date Published: nan

 22. 2. 84 Official Journal of the European Communities No L 51 /7 COMMISSION REGULATION (EEC) No 431/84 of 21 February 1984 suspending the application of Regulation (EEC) No 1932/81 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulation (EEC) No 1932/81 (3), as last amended by Regulation (EEC) No 380/84 (4), provides for aid to be granted in respect of butter and concentrated butter available on the market so that these products may be bought at reduced prices by manufacturers of pastry products ice-cream and other foodstuffs ; Whereas the market in butter is currently marked by particularly large stocks ; whereas, in this situation, the aid designed to facilitate the sale of butter available on the market should be suspended temporarily in order to give priority to measures aimed at marketing these butter stocks ; Article 1 The application of Regulation (EEC) No 1932/81 is hereby suspended, with the exception of the provision of that Regulation concerning the rights and obliga ­ tions of successful tenderers under individual ten ­ dering procedures carried out before the entry into force of this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 163 , 22. 6 . 1983, p. 56 . (3) OJ No L 191 , 14 . 7 . 1981 , p. 6 . (4 OJ No L 46, 16 . 2. 1984, p. 25 .